DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          RANDALL ROSADO,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                        Case No. 2D19-3941



                          September 17, 2021

Appeal from the Circuit Court for Lee County; George C. Richards,
Judge.

Randall Rosado, pro se.

Ashley Moody, Attorney General, Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa for Appellee.


PER CURIAM.

     Affirmed.

VILLANTI, BLACK, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.